Citation Nr: 0724537	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  01-03 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for bilateral plantar 
fasciitis, cavus deformity, and arthritis of the left first 
metatarsophalangeal joint, to include the propriety of the 
reduction to 10 percent effective October 1, 2005.

2.  The propriety of severance of service connection for 
arthritis of the right first metatarsophalangeal joint.

3.  Clarification of an August 2004 notice of disagreement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel
INTRODUCTION

The veteran had active service from January 1968 to November 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In a May 1999 rating decision, the RO increased the rating 
for pes planus with hallux valgus and osteoarthritis of the 
first metatarsophalangeal joint to 30 percent effective 
August 26, 1998.  

A June 2005 rating decision proposed to reduce the veteran's 
pes planus with hallux valgus evaluation to zero percent, and 
to sever service connection for osteoarthritis of the right 
first metatarsophalangeal joint.  The reduction in evaluation 
and severance of service connection were effectuated by an 
October 2005 rating decision.  

In April 2006, the Board remanded the appeal for further 
development.  

In a December 2006 rating decision, the RO recharacterized 
the issue as involving plantar fasciitis, cavus deformity, 
and arthritis of the left metatarsophalangeal joint, and 
assigned a 10 percent rating effective October 1, 2000.  In 
this regard, the RO noted the veteran's proper diagnosis.  
Furthermore, although the RO stated that the effective date 
of October 1, 2000, was chosen because that was the date of 
the reduction, the Board observes that the RO erred in 
providing the year, which should be 2005.  Thus, the Board 
has characterized the issue as listed on the title page.  The 
Board notes that the error did not affect the combined 
evaluation, which has remained at 90 percent since February 
2000.

As noted in the April 2006 remand, an April 2004 letter from 
the veteran requested examinations for his service-connected 
skin disorder of the feet.  These issues have not been 
considered by the RO and are again referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction of an issue not 
yet adjudicated by the RO).  

The issue of clarification of an August 2004 notice of 
disagreement is addressed in the REMAND portion of the 
decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  A May 1999 rating decision granted service connection for 
arthritis of the right first metatarsophalangeal joint as 
secondary to his service-connected pes planus with hallux 
valgus effective August 28, 1998.

2.  At the time of the May 1999 rating decision and 
presently, there is no competent evidence linking the 
veteran's arthritis of the right first metatarsophalangeal 
joint to service or a service-connected disability.

3.  A May 1999 rating decision increased the rating for pes 
planus with hallux valgus and osteoarthritis of the first 
metatarsophalangeal joints to 30 percent, effective August 
26, 1998, based on complaints of pain when standing and 
walking, findings of callosities bilaterally, and 
radiographic evidence of osteoarthritis of the first 
metatarsophalangeal joint bilaterally.

4.  A May 2004 VA examination report reflects complaints of 
pain in both feet and findings of no callosities; a May 2005 
VA examination report reflects complaints of pain in both 
feet when standing or walking for a long period and findings 
of mild callosities, mild pes cavus, and plantar fasciitis.

5.  The veteran's bilateral plantar fasciitis, cavus 
deformity, and arthritis of the left first 
metatarsophalangeal joint do not manifest in marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, or marked varus 
deformity.


CONCLUSIONS OF LAW

1.  The grant of service connection for arthritis of the 
right first metatarsophalangeal joint was clearly and 
unmistakably erroneous, and severance of service connection 
was proper.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.105(d), 3.303 (2006).

2.  The criteria for restoration of the 30 percent rating for 
bilateral plantar fasciitis, cavus deformity, and arthritis 
of the left first metatarsophalangeal joint have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 
3.344(c), 4.1, 4.3, 4.7, 4.13, 4.71a, Diagnostic Code 5278 
(2006).

3.  The criteria for a disability rating in excess of 30 
percent for bilateral plantar fasciitis, cavus deformity, and 
arthritis of the left first metatarsophalangeal joint have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5278 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an April 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate a claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of any 
further evidence that pertains to the claim.  In addition, in 
a May 2006 letter, the RO provided notice of the information 
and evidence needed to establish a disability rating and an 
effective date for the disability on appeal.  The claim was 
last readjudicated in December 2006.  With regard to the 
reduction and severance issues, due process in accordance 
with 38 C.F.R. § 3.105 was provided by a July 2005 letter.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating, any question as to an appropriate 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
service medical records, VA medical records, private medical 
records, and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Severance

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  38 U.S.C.A. 
§ 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(d) (2006).

When severance of service connection is considered warranted, 
a rating proposing severance will be prepared setting forth 
all material facts and reasons.  The claimant will be 
notified at his or her latest address of record of the 
contemplated action, and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that service connection should be 
maintained.  If additional evidence is not received within 
that period, final rating action will be taken, and the award 
will be reduced or discontinued, if in order, effective the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(d).

In this case, a May 1999 rating decision granted service 
connection for arthritis of the right first 
metatarsophalangeal joint as secondary to service-connected 
pes planus with hallux valgus effective August 28, 1998.

A June 2005 rating decision proposed to sever service 
connection for arthritis of the right first 
metatarsophalangeal joint, and the veteran was notified of 
this decision in July 2005.  The veteran did not present any 
additional evidence.  An October 2005 rating decision 
implemented the proposal and severed service connection for 
the disorder effective January 1, 2006.  Thus, the Board 
observes that the requirements of 38 C.F.R. § 3.105(d) have 
been met.  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-pronged test to determine 
whether CUE is present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at that time were 
incorrectly applied; (2) the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 
(1994), Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has further stated that a CUE is a very specific 
and a rare kind of "error."  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. at 
313 (en banc).

The Court has held that the same CUE standard that applies to 
a veteran's CUE challenge to a prior adverse determination 
under 3.105(a) is also applicable in the Government's 
severance determination under 3.105(d).  "Once service 
connection has been granted, section 3.105(d) provides that 
it may be withdrawn only after VA has complied with specific 
procedures and the Secretary meets his high burden of 
proof."  See Wilson v. West, 11 Vet. App 383 (1998); see 
also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In 
effect, § 3.105(d) places at least as high a burden of proof 
on the VA when it seeks to sever service connection as 
§ 3.105(a) places upon an appellant seeking to have an 
unfavorable previous determination overturned.").  See also 
Graves v. Brown, 6 Vet. App. 166, 170 (1994) (holding that 
clear and unmistakable error is defined the same under 38 
C.F.R. § 3.105(d) as it is under § 3.105(a)).

However, the evidence that may be considered in determining 
whether severance is proper under section 3.105(d) is not 
limited to the evidence before the RO at the time of the 
initial service connection award.  Daniels v. Gober, 10 Vet. 
App. 474, 480 (1997); cf. Venturella v. Gober, 10 Vet. App. 
340, 342-43 (1997).  The Court reasoned that because section 
3.105(d) specifically contemplates that a change in diagnosis 
or change in law or interpretation of law may be accepted as 
a basis for severance, the regulation contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  The Court reasoned that 
"[i]f the Court were to conclude that . . . a service 
connection award can be terminated pursuant to section 
3.105(d) only on the basis of the law and record as it 
existed at the time of the award thereof, the VA would be 
placed in the impossible situation of being forever bound to 
a prior determination regardless of changes in the law or 
later developments in the factual record."  Venturella, 10 
Vet. App. at 342-43.

In this case, at the time of the May 1999 rating decision, 
there were on file service medical records, private medical 
records, VA medical records, and VA medical examinations.  
The service medical records and private and VA medical 
records do not reflect arthritis of the right first 
metatarsophalangeal joint.  X-rays taken for an April 1971 VA 
examination reflect no bone or joint abnormality in the right 
foot.  A December 1998 VA examination report reflects the 
veteran's report of having been diagnosed with arthritis in 
the right big toe.  A report of X-rays showed decreased joint 
space at the first metatarsophalangeal joint bilaterally, and 
a diagnosis of osteoarthritis of the first 
metatarsophalangeal joints was rendered.  No opinion linking 
the osteoarthritis of the right first metatarsophalangeal 
joint to the service-connected bilateral foot condition was 
provided.

The RO granted service connection for arthritis of the right 
first metatarso-phalangeal joint as secondary to his service-
connected bilateral pes planus with hallux valgus.

Since that time, an October 2006 VA examination report 
reflects the examiner's opinion, following claims file 
review, that the veteran's arthritis of the right first 
metatarsophalangeal joint is not due to a service-connected 
condition.

Given the above, the Board finds that at the time of the May 
1999 rating decision there was no competent evidence linking 
the veteran's arthritis of the right first 
metatarsophalangeal joint to service or a service-connected 
disability.  Moreover, the October 2006 VA examination report 
specifically found no relationship between the disorder and 
the veteran's service-connected disability.  Thus, the May 
1999 grant of service connection for arthritis of the right 
first metatarsophalangeal joint, without a link between the 
disorder and service or a service-connected disability, led 
to an undebatably incorrect adjudicative result.  The grant 
of service connection for arthritis of the right first 
metatarsophalangeal joint, therefore, constituted CUE.

Based on the above evidence, the Board is compelled to 
conclude that the severance of service connection for 
arthritis of the right first metatarsophalangeal joint was, 
in fact, proper.

B.  Reduction

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  Unless otherwise provided 
in paragraph (i) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e) (2006).  However, that 
provision is not applicable when a reduction does not result 
in a reduction or discontinuance of compensation payments 
currently being made.  See 38 U.S.C.A. § 5112(b)(6); 
VAOPGCPREC 71-91 (1991) (holding that section 5112 does not 
provide a 60 day grace period where there is only a reduction 
in evaluation with no corresponding reduction in 
compensation); see also 38 C.F.R. § 3.105(e).  

If a rating has been in effect for five years or more, as in 
this case, material improvement in a veteran's disability 
must be demonstrated in order to warrant a reduction in such 
compensation benefits.  See Kitchens v. Brown, 7 Vet. App. 
320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

Turning to the evidence, a December 1998 VA examination 
report reflects complaints of pain in both feet when standing 
and walking.  Physical examination revealed a sub-metatarsal 
five callus on the right foot, bunion deformities 
bilaterally, maceration and soft corn in the fourth 
interspace bilaterally, nonweightbearing forefoot valgus 
deformity bilaterally, and pain at the insertion of the 
Achilles tendon.  The veteran was unable to dorsiflex the 
foot to 10 degrees bilaterally but was able to plantar flex 
20 degrees bilaterally.  

A May 1999 rating decision increased the rating for pes 
planus with hallux valgus, adding osteoarthritis of the first 
metatarsophalangeal joints, to 30 percent effective August 
26, 1998, based on complaints of pain when standing and 
walking, findings of callosities bilaterally, and reported 
radiographic evidence of osteoarthritis of the first 
metatarsophalangeal joint bilaterally.

A May 2004 VA examination report reflects complaints of pain 
in both feet and findings of no callosities or hammertoes, 
neutral dorsiflexion bilaterally, and 40 degrees of plantar 
flexion bilaterally.

A May 2005 VA examination report reflects complaints of pain 
in both feet when standing or walking for a long period.  
Examination revealed no hammertoes, mild callosities on the 
left foot, hallux varus 20 degrees on the left foot, 10 
degrees of dorsiflexion bilaterally, and 40 degrees of 
plantar flexion bilaterally.  There was some overlapping of 
first and second toes.  There was minor cavus deformity of 
the right foot.  He had an antalgic gait.  Diagnoses included 
mild hallux varus deformity of 20 degrees on the left foot, 
mild metatarsalgia, and mild plantar fasciitis.  The examiner 
noted the veteran did not suffer from pes planus.

An October 2005 rating decision reduced the rating for pes 
planus with hallux valgus and osteoarthritis of the first 
metatarsophalangeal joint to zero percent effective October 
1, 2005, and severed service connection for osteoarthritis of 
the first metatarsophalangeal joint, effective January 1, 
2006.  

A December 2006 rating decision recharacterized the issue as 
involving plantar fasciitis, cavus deformity, and arthritis 
of the left metatarsophalangeal joint and assigned a 10 
percent rating effective October 1, 2000 (sic).  

Given the above evidence, and resolving all reasonable doubt 
in favor of the veteran, the Board finds that the May 2004 
and May 2005 VA examinations do not provide sufficient 
information to show sustained improvement.  Indeed, the RO 
reduced the rating based on the finding that the veteran did 
not have pes planus, not based on improved symptomatology.  

Essentially, the evidence of record indicates the veteran was 
misdiagnosed with pes planus when service connection was 
originally awarded.  However, the veteran suffered from foot 
complaints in service, and still does today.  The 30 percent 
rating was assigned in a May 1999 rating decision based on 
foot symptomatology.  The veteran's service-connected foot 
disability has been clarified as pes cavus and plantar 
fasciitis per the October 2006 VA examination report.  A 
misdiagnosis and subsequent clarification should not serve as 
the basis for a reduction in evaluation in this case.  See 
38 C.F.R. § 4.13.  Considering the disability under 
Diagnostic Code 5278 for pes cavus reveals findings 
consistent with an evaluation greater than 10 percent rating 
but less than for a 30 percent rating.  However, applying 
38 C.F.R. § 4.7 and resolving all doubt in favor of the 
veteran, the Board finds that the symptoms more nearly 
approximate the higher 30 percent rating at the time of the 
reduction and presently.  Thus, as the evidence at the time 
did not establish sustained improvement, the reduction is 
void ab initio, and restoration of the 30 percent rating is 
proper.

C.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Given the above conclusion to restore the 30 percent rating 
for the veteran's service-connected bilateral plantar 
fasciitis, cavus deformity, and arthritis of the left first 
metatarsophalangeal joint, the Board must now determine 
whether he is entitled to a rating in excess of 30 percent.

The veteran's disability is more appropriately rated as 
acquired pes cavus under Diagnostic Code 5278, 38 C.F.R. 
§ 4.71a (2006).  

Under Diagnostic Code 5278, a 30 percent rating is warranted 
for bilateral pes cavus with all toes tending to 
dorsiflexion, limitation of dorsiflexion at ankle to right 
angle, shortened plantar fascia, and marked tenderness under 
metatarsal heads.  A 50 percent rating is warranted for 
bilateral pes cavus with marked contraction of plantar fascia 
with dropped forefoot, all toes hammer toes, very painful 
callosities, marked varus deformity.

In addition to the above noted evidence, the record also 
contains an October 2006 VA examination report.  The veteran 
complained of pain in both feet either at rest or walking, 
and arthritis of the metatarsophalangeal joint bilaterally.  
It was noted the veteran cannot stand for more than five 
minutes or walk more than one block due to pain.  Examination 
revealed callosities bilaterally and tenderness on the 
lateral and dorsal aspects of the feet but no tenderness of 
the Achilles tendon on manipulation.  His gait was mildly 
antalgic.  The right ankle had neutral dorsiflexion and 
plantar flexion to 34 degrees, and the left ankle had 
dorsiflexion to 10 degrees and plantar flexion to 40 degrees.  
There was mild pes cavus but no claw feet, flat feet, valgus 
deformity, or fore-foot and mid-foot malalignment.  There 
were no hammer toes.  There were mild hallux valgus 
deformities of both feet.  The examiner opined that the 
veteran's symptom of pain in both feet is secondary to 
plantar fasciitis and tender callosities, but that the 
callosities are not related to service.

Initially, the Board notes the above examiner's opinion that 
the veteran's callosities are not related to service.  In 
this regard, the symptoms of a nonservice-connected 
disability may not be considered in the evaluation of a 
service-connected disability.  38 C.F.R. § 4.14 (2006).  
However, the pain in both feet has been attributed to both 
service-connected plantar fasciitis and nonservice-connected 
callosities, and the degree of pain due to the callosities 
has not been established.  In this regard, when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102 requires that reasonable doubt on any issue be resolved 
in the veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition.  Mittleider v. 
West, 11 Vet. App. 181 (1998).  Thus, resolving all 
reasonable doubt in favor of the veteran, all of his foot 
pain will be attributed to his service-connected foot 
condition.

After review, the Board finds that the record fails to show 
that the veteran's foot disability manifests in bilateral 
marked contraction of plantar fascia with dropped forefoot, 
all toes hammer toes, very painful callosities, or marked 
varus deformity.  Callosities have been found; however, to 
the extent that they could be considered part of his service-
connected condition, they have not been reported as being 
very painful.  Thus, a higher 50 percent rating is not 
warranted.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's bilateral plantar 
fasciitis, cavus deformity, and arthritis of left first 
metatarsal, in and of itself, has not been shown objectively 
to interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 30 percent, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Severance of service connection for arthritis of the right 
first metatarsophalangeal joint, effectuated by a rating 
decision of October 2005, was proper.

Restoration of the 30 percent rating for bilateral plantar 
fasciitis, cavus deformity, and arthritis of the left first 
metatarsophalangeal joint is granted.

A rating in excess of 30 percent for bilateral plantar 
fasciitis, cavus deformity, and arthritis of the left first 
metatarsophalangeal joint is denied.


REMAND

In the April 2006 remand, the Board requested that the AOJ 
send the veteran a letter asking him to clarify the August 
2004 notice of disagreement by indicating which issue(s) in 
the July 2004 rating decision he wished to appeal.  After 
review, the Board observes that the AOJ has not addressed 
this action.  

The AOJ and the veteran are advised that the Board is 
obligated by law to ensure that the AOJ complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  Compliance by the Board 
or the AOJ is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the appeal must be remanded for compliance 
with the April 2006 Board remand.

Accordingly, the case is REMANDED for the following actions:

Send the veteran a letter asking him to 
clarify the August 2004 notice of 
disagreement by indicating which denial of 
service connection in the July 2004 rating 
decision he wished to appeal.  If a proper 
response to the letter is received in a 
timely manner, the AOJ should proceed to 
process the appeal in accordance with 38 
C.F.R. § 19.26.

Thereafter, the case should be returned to the Board only if 
the notice of disagreement is clarified and a timely 
substantive appeal is received.  38 C.F.R. 
§§ 19.26, 20.201, 20.202, 20.200.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


